Exhibit 99(b) Page 1 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THREE MONTHS ENDED NOVEMBER 2, 2, 2013 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales November 2, October 27, % Over November 2, October 27, (Under) Net sales $ % % % Cost of sales % % % Gross profit % % % Selling, general and administrative expenses % % % Income from operations )% % % Interest expense - 99 )% % % Interest income ) ) % )% )% Other expense )% % % Income before income taxes % % % Income taxes* % % % Net income $ )% % % Net income per share-basic $ $ % Net income per share-diluted $ $ )% Average shares outstanding-basic % Average shares outstanding-diluted % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales November 2, October 27, % Over November 2, October 27, (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income % % % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $45.7 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Exhibit 99(b) Page2 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE SIX MONTHS ENDED NOVEMBER 2, 2, 2013 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) SIX MONTHS ENDED Amounts Percent of Sales November 2, October 27, % Over November 2, October 27, (Under) Net sales $ % % % Cost of sales % % % Gross profit )% % % Selling, general and administrative expenses % % % Income from operations )% % % Interest expense 67 )% % % Interest income ) ) % )% )% Other expense 73 )% % % Income before income taxes % % % Income taxes* )% % % Net income $ % % % Net income per share-basic $ $ % Net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) SIX MONTHS ENDED Amounts Percent of Sales November 2, October 27, % Over November 2, October 27, (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income )% % % Adjusted net income per share-basic $ $ )% Adjusted net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $45.7 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Exhibit 99(b) Page3 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS NOVEMBER 2, 2014, OCTOBER27, 2013, AND APRIL 27, 2014 (Unaudited) (Amounts in Thousands) Amounts Increase November 2, October 27, (Decrease) * April 27, Dollars Percent Current assets Cash and cash equivalents $ % Short-term investments 98 % Accounts receivable % Inventories ) )% Deferred income taxes ) )% Income taxes receivable - - - % Other current assets ) )% Total current assets ) )% Property, plant & equipment, net % Goodwill - % Deferred income taxes ) )% Long-term Investments - % Other assets ) )% Total assets $ % Current liabilities Current maturities of long-term debt $ - % Accounts payable - trade ) )% Accounts payable - capital expenditures 66 % Accrued expenses ) )% Income taxes payable - current ) )% Total current liabilities ) )% Income taxes payable - long-term ) )% Deferred income taxes ) )% Line of credit - ) )% Deferred compensation - % Long-term debt , less current maturities - ) )% Total liabilities ) )% Shareholders' equity % Total liabilities and shareholders' equity $ % Shares outstanding ) )% *Derived from audited financial statements. Exhibit 99(b) Page4 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIXMONTHS ENDED NOVEMBER 2, 2, 2013 Unaudited (Amounts in Thousands) SIX MONTHS ENDED Amounts November 2, October 27, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation Amortization of other assets 94 81 Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes Gain on sale of equipment ) ) Foreign currency exchange (gains) losses ) Changes in assets and liabilities, net of effects of acquisition of assets: Accounts receivable ) Inventories ) Other current assets 34 ) Other assets ) ) Accounts payable-trade ) Accrued expenses and deferred compensation ) ) Income taxes 22 Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash paid for acquisition of assets - ) Proceeds from the sale of equipment Proceeds from life insurance policies - Payments on life insurance policies - ) Proceeds from the sale of short-term investments - Purchase of short-term investments ) ) Purchase of long-term investments ) - Net cash used in investing activities ) ) Cash flows from financing activities: Payments on lines of credit ) - Payments on long-term debt ) ) Proceeds from common stock issued 89 Common stock shares repurchased ) - Dividends paid ) ) Debt issance costs - ) Excess tax benefit related to stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 80 ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Free Cash Flow (1) $ $ (1)Free Cash Flow reconciliation is as follows: FY 2015 FY 2014 A) Net cash provided by operating activities $ $ B) Minus:Capital Expenditures ) ) C) Add: Proceeds from the sale of equipment D) Add: Proceeds from life insurance policies - E) Minus:Payments on life insurance policies - ) F) Minus:Purchase of long-term investments ) - G) Add: Excess tax benefit related to stock-based compensation H) Effect of exchange rate changes on cash and cash equivalents 80 ) $ $ Exhibit 99(b) Page5 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED NOVEMBER 2, 2, 2013 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales November 2 October 27, % Over November 2 October 27, Net Sales by Segment (Under) Mattress Fabrics $ 6.7 % % 57.1 % Upholstery Fabrics 2.3 % % 42.9 % Net Sales $ 4.8 % % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 0.0 % % 18.2 % Upholstery Fabrics 0.8 % % 16.2 % Gross Profit $ 0.4 % % 17.3 % Selling, General and Administrative Expensesby Segment Percent of Sales Mattress Fabrics $ ) % % 6.5 % Upholstery Fabrics 3.6 % % 10.5 % Unallocated Corporate expenses 6.5 % % 2.0 % Selling, General and Administrative Expenses $ 2.5 % % 10.2 % Operating Income (loss) by Segment Operating Income (Loss)Margin Mattress Fabrics $ 0.7 % % 11.7 % Upholstery Fabrics ) % % 5.8 % Unallocated corporate expenses ) ) 6.5 % )% )% Operating income $ ) % % 7.1 % Depreciation by Segment Mattress Fabrics $ 4.1 % Upholstery Fabrics 22.7 % Depreciation $ 6.2 % Exhibit 99(b) Page6 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE SIX MONTHS ENDED NOVEMBER 2, 2, 2013 (Unaudited) (Amounts in thousands) SIX MONTHS ENDED Amounts Percent of Total Sales November 2, October 27, % Over November 2, October 27, Net Sales by Segment (Under) Mattress Fabrics $ % % % Upholstery Fabrics % % % Net Sales $ % % % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ )% % % Upholstery Fabrics )% % % Gross Profit $ )% % % Selling, General and Administrative Expensesby Segment Percent of Sales Mattress Fabrics $ % % % Upholstery Fabrics % % % Unallocated Corporate expenses % % % Selling, General, and Administrative Expenses $ % % % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ )% % % Upholstery Fabrics )% % % Unallocated corporate expenses ) ) % )% )% Operating income $ )% % % Return on Capital (1) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (2) Mattress Fabrics % Upholstery Fabrics )% Unallocated Corporate ) ) N/A Consolidated )% Depreciation by Segment Mattress Fabrics $ % Upholstery Fabrics % Depreciation $ % Notes: (1) See pages 8 and 9 of this financial informationrelease for calculations. (2) The capital employed balances are as of November 2, 2014 and October 27, 2013. Exhibit 99(b) Page7 of 10 CULP, INC.FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF ADJUSTED EBITDA FOR THE TWELVE MONTHS ENDED NOVEMBER 2, 2, 2013 (UNAUDITED) (AMOUNTS IN THOUSANDS) Quarter Ended Trailing 12 Months 1/26/14 4/27/2014 8/3/2014 11/2/2014 11/2/2014 Net income $ Income taxes ) Interest income, net ) Depreciation and amortization expense Stock based compensation 46 Adjusted EBITDA $ Quarter Ended Trailing 12 Months 1/27/13 4/28/2013 7/28/2013 10/27/2013 10/27/2013 Net income $ Income taxes Interest expense (income), net 40 50 48 (3 ) Depreciation and amortization expense Stock based compensation Adjusted EBITDA $ Exhibit 99(b) Page8 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE SIX MONTHS ENDED NOVEMBER 2, 2014 (Amounts in Thousands) (Unaudited) Operating Income Six Months Average Return on Ended Capital Avg.Capital November 2, 2014 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended November 2, 2014 As of the three Months Ended August 3, 2014 As of the three Months Ended April 27, 2014 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Long-term investments - - ) ) - - ) ) - - ) ) Income taxes receivable - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for the six month period ending November 2, 2014 times two quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, and income taxes payable and receivable. (3) Average capital employed was computed using the three periods ending November 2, 2014, August 3, 2014 and April 27, 2014. Exhibit 99(b) Page9 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE SIX MONTHS ENDED OCTOBER 27, 2013 (Amounts in Thousands) (Unaudited) OperatingIncome Six Months Average Return on Ended Capital Avg. Capital October 27, 2013 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended October 27, 2013 As of the three Months Ended July 28, 2013 As of the three Months Ended April 28, 2013 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Income taxes receivable - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for the six month period ending October 27, 2013 times two quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, and income taxes payable and receivable. (3) Average capital employed was computed using the three periods ending October 27, 2013, July 28, 2013 and April 28, 2013. Exhibit 99(b) Page10 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PER SHARE FOR THE SIX MONTHS ENDED NOVEMBER 2, 2, 2013 Unaudited (Amounts in Thousands) SIX MONTHS ENDED Amounts November 2, October 27, Consolidated Effective GAAP Income Tax Rate % % Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense )% )% Consolidated Adjusted Effective Income Tax Rate % % THREE MONTHS ENDED As reported November 2, 2014 As reported October 27, 2013 November 2, Proforma Net October 27, Proforma Net Adjustments of Adjustments Adjustments of Adjustments Income before income taxes $ $
